DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/05/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant’s arguments with respect to claims 1-2,16-28 and 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 16-23, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez-Gutierrez et al. (NPL titled: "Antenna Beam Pattern Modulation With Lattice-Reduction-Aided Detection," in IEEE Transactions on Vehicular Technology, vol. 65, no. 4, pp. 2007-2015, April 2016) in view of .

Regarding Claim 1 and 32, Ramirez-Gutierrez et al. discloses;
An electronic device and a method for a multi-antenna communication device (Abstract, Fig. 1: MIMO System including “transmitter side”), comprising: 
processing circuitry (Fig. 1: “transmitter side” including circuitry such as MIMO antennas and Serial to Parallel Converter, Antenna Patten Generator and Transmission Vector Mapper) configured to: 
map/mapping a first information bit or bits to a first reconstructed channel among a plurality of reconstructed channels associated with a plurality of antennas of the multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “The first m bits [first information bit] select an antenna pattern…” and are mapped to MIMO channel denoted “H” that corresponds to the “reconstructed channel”); and 
provide/providing a reconstruction parameter corresponding to the first reconstructed channel to reconstruct an actual channel of the multi-antenna communication device to the counterpart communication device to carry the first information bit or bits (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “The first m bits are used to indicate the antenna pattern, which is realized by the antenna weight vector that is denoted as w…”  That is, the antenna weight vector, w, carries the first m bits (first information bits) over an actual “Nr × Nt wireless channel H” reconstructed by applying antenna w”),
wherein the plurality of reconstructed channels are determined on the basis of a real time channel condition (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “The channel is assumed to be flat fading, time invariant, and independently changing from symbol to symbol.”  That is, the channel, H, condition changes in real time (changing from symbol to symbol)) and on the basis that a plurality of antennas of sets of reconstruction parameters configure the plurality of antennas of the multi-antenna communication device so that the plurality of reconstructed channels have low correlation with each other (Fig. 1, Table I, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “For ABPM, it is possible to maximize the distance between transmit vectors by choosing vectors with minimum correlation between them”.  See Table I. Selection of bean patterns of the reconstructed channel H is determined so that correlation between them is minimum)). 
Ramirez-Gutierrez et al. does not teach to;
 “determine whether to switch from static mapping to dynamic mapping, 
where in response to a decision to switch from the static mapping to the dynamic mapping…and a mapping relationship determined in accordance with the dynamic mapping is fed back along with the reconstruction parameter, the mapping relationship indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.” 
On the other hand, Ekbatani et al. teaches (Fig. 2, 4, 7, col. 11. Line 24-36, col. 12, line 51-67, Claim 7) determine whether to switch from static mapping to dynamic mapping (e.g. Fig. 2, 4, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that determining of the reconstructed channels, H, in Ramirez-Gutierrez et al.’s invention, can be made in response to determining to switch between static polarization mode/mapping to dynamic polarization mode/mapping  as taught by Ekbatani et al., where doing so would (Ekbatani et al., col. 11, line 31-40]) “be particularly beneficial when there is no data table, when measurements are significantly close to each other, when measurement are unreliable, and/or when the channel is changing too fast to benefit from a static configuration, among others” and “aid in error correction.”
Ramirez-Gutierrez et al. in view of Ekbatani et al. does not teach:
“a mapping relationship determined in accordance with the dynamic mapping is fed back along with the reconstruction parameter, the mapping relationship indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.”
On the other hand, Zhu et al. teaches;
“a mapping relationship (Para. [0015]: “The UE may periodically measure a channel and send a recommendation of the rank to the eNB, referred to as the Rank Indicator (RI)”) determined in accordance with the dynamic mapping is fed back” (Para. [0030]: “the UE may implement CSI feedback and PMI selection to enhance MIMO operation in an environment in which dynamic 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the user equipment (UE) in Ramirez-Gutierrez et al.in view of Ekbatani et al.’s invention, may provide a mapping relationship between parameters such as the Rank Indicator (RI), CSI and PMI selection to the UE which is determined based on dynamic switching/mapping operation as taught by Zhu et al. where doing so would (Zhu et al., Para. [0017]) allow the base station (or eNodeB, or eNB) to “extract the principle Eigen beam from the reported precoder to effectively support the most efficient MU-MIMO scheduling.”
Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. does not teach that the dynamic mapping is fed back:
along with the reconstruction parameter, the mapping relationship indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.” 
On the other hand, Schelstraete et al. teaches feeding back:
reconstruction parameter (Fig. 3A, 3C, Para. [0040]: “The coefficients of each matrix [reconstruction parameter] are listed in dB or the power ratio in decibels of measured power”), the mapping relationship (Fig. 3A, 3C, Para. [0040]: “Matrices 324A-D are obtained from successive soundings of link 320. Matrices 344A-D are obtained from successive soundings of link 340”) indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels (Fig. 3A, 3D, 3C, 3FPara. [0040]: “The matrices have row and column counts corresponding to the number of transmit and receive antennas on the ab/ H*Had, e.g. Link 320/Link 340) to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined (Para. [0054],-[0055]: “The V and SNR matrices [mapping relationship] are determined [i.e. not predetermined] by the receiver from a singular value decomposition (SVD) of the channel matrix H as follows: [see Equation A1]”.  In other words, the mapping relationship, V and SNR matrices,  used to permit determining the first reconstructed channel H, are not predetermined).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the mapping relationship i.e. the sounding feedback partial channel matrices [dynamic mapping relationship] in Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu al.’s invention, are determined by the receiver from a singular value decomposition (SVD) of the channel matrix H when it not predetermined, as taught by Schelstraete et al. where doing so would (Schelstraete et al., Para. [0018]) “improve the accuracy of the structural spatial data”.

Regarding Claim 2, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 1, where Ramirez-Gutierrez et al. further discloses;
wherein the reconnection parameter comprises a parameter related to configuration for at least one of a phase and an amplitude of an antenna (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “The first m bits select an antenna pattern 
wherein the processing circuit is further configured to: 
modulate a second information bit into a fist modulation symbol so that the first modulation symbol is transmitted to the counterpart communications device via one of the plurality of  reconstructed channels by being comprised in a radio signal for the multi-antenna communication device (Fig. 1, Table II, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “For each symbol… second part of the symbol will determine the transmitted signal s [a second information bit] on each antenna. The ABPM transmitted signal vector is a linear combination of s and w which is denoted as x…”). 

Regarding Claim 16 and 33, Ramirez-Gutierrez et al. discloses;
An electronic apparatus and a method for a communication device (Abstract, Fig. 1: MIMO System including “receiver side”), comprising:	
a processing circuit (Fig. 1: “receiver side” including circuitry such as MIMO antennas and ABPM Detector) configured to: 
detect (Fig. 1, 4: ABPM Detector), according to a received signal and a plurality of reconstructed channels associated with a plurality of antennas of a counterpart multi-antenna commination device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector detect, based on received signal y and reconstructed channels, H, associated to Nt MIMO antennas of the “transmitter side”), a number of an activated reconstructed channel so as to demodulate a first information bit from the counterpart multi-antenna communication device (Fig. 1, Section                         
                            
                                
                                    H
                                
                                ~
                            
                        
                     (equation (4)), which is used in demodulating/estimating antenna weight                         
                            
                                
                                    w
                                
                                ^
                            
                        
                     (a first information bit) transmitted as “first m bits” from the transmitter side), 
wherein the first information bit or bits are mapped to the activated reconstructed channel…the plurality of reconstructed channels being determined on the basis of a real time channel condition (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “The channel is assumed to be flat fading, time invariant, and independently changing from symbol to symbol.”  That is, the channel, H, condition changes in real time (changing from symbol to symbol))  and on the basis that a plurality of sets of reconstruction parameters configure the plurality of antennas of the multi-antenna communication device so that the plurality of reconstructed channels have low correlation with each other (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: Part A. ABPM Transmission: “The first m bits are used to indicate the antenna pattern, which is realized by the antenna weight vector that is denoted as w…”  That is, the antenna weight vector, w [reconstruction parameters], carries the first m bits (first information bit) over an actual “Nr × Nt wireless channel H” reconstructed by applying antenna weight vector, w. The antenna weight vector, w, are applied over the Nt MIMO antennas by choosing vectors with minimum correlation between them”.  See Table I. Selection of bean patterns of the reconstructed channel H is determined so that correlation between them is minimum).
Ramirez-Gutierrez et al. does not teach to;
 “determine whether to switch from static mapping to dynamic mapping, 
 to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.” 
On the other hand, Ekbatani et al. teaches (Fig. 2, 4, 7, col. 11. Line 24-36, col. 12, line 51-67, Claim 7) determine whether to switch from static mapping to dynamic mapping (e.g. Fig. 2, 4, 7: decision module 290 makes decision whether to “a switch from a static polarization mode [static mapping] to a dynamic polarization mode [dynamic mapping]”) where based on a response to switch from the static mapping to the dynamic mapping, channel estimation using different signal polarity mapping are performed (col. 11. Line 24-36, col. 12, line 51-67, Claim 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that determining of the reconstructed channels, H, in Ramirez-Gutierrez et al.’s invention, can be made in response to determining to switch between static polarization mode/mapping to dynamic polarization mode/mapping  as taught by Ekbatani et al., where doing so would (Ekbatani et al., col. 11, line 31-40]) “be particularly beneficial when there is no data table, when measurements are significantly close to each other, when measurement are unreliable, and/or when the channel is changing too fast to benefit from a static configuration, among others” and “aid in error correction.”
Ramirez-Gutierrez et al. in view of Ekbatani et al. does not teach:
“a mapping relationship determined in accordance with the dynamic mapping is fed back along with the reconstruction parameter, the mapping relationship indicating a mapping between  to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.”
On the other hand, Zhu et al. teaches;
“a mapping relationship (Para. [0015]: “The UE may periodically measure a channel and send a recommendation of the rank to the eNB, referred to as the Rank Indicator (RI)”) determined in accordance with the dynamic mapping is fed back” (Para. [0030]: “the UE may implement CSI feedback and PMI selection to enhance MIMO operation in an environment in which dynamic switching between SU-MIMO and MU-MIMO operation may take place”; Para. [0044]: “The dynamic switching is referred to as channel state information (CSI) feedback switching”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the user equipment (UE) in Ramirez-Gutierrez et al.in view of Ekbatani et al.’s invention, may provide a mapping relationship between parameters such as the Rank Indicator (RI), CSI and PMI selection to the UE which is determined based on dynamic switching/mapping operation as taught by Zhu et al. where doing so would (Zhu et al., Para. [0017]) allow the base station (or eNodeB, or eNB) to “extract the principle Eigen beam from the reported precoder to effectively support the most efficient MU-MIMO scheduling.”
Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. does not teach that the dynamic mapping is fed back:
along with the reconstruction parameter, the mapping relationship indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined.” 

reconstruction parameter (Fig. 3A, 3C, Para. [0040]: “The coefficients of each matrix [reconstruction parameter] are listed in dB or the power ratio in decibels of measured power”), the mapping relationship (Fig. 3A, 3C, Para. [0040]: “Matrices 324A-D are obtained from successive soundings of link 320. Matrices 344A-D are obtained from successive soundings of link 340”) indicating a mapping between the first information bit or bits to the first reconstructed channel among the plurality of reconstructed channels (Fig. 3A, 3D, 3C, 3FPara. [0040]: “The matrices have row and column counts corresponding to the number of transmit and receive antennas on the corresponding link partners, i.e. WAP 302 and station node 308 on downlink 320 and WAP 302 and station node 312 on downlink 340.”  As can be seen each matrix indicate an transmit/receive antenna (first information bit or bits) mapped to a corresponding first reconstructed channel/link H*Hab/ H*Had, e.g. Link 320/Link 340) to permit determination of the first reconstructed channel in a case in which the mapping relationship is not predetermined (Para. [0054],-[0055]: “The V and SNR matrices [mapping relationship] are determined [i.e. not predetermined] by the receiver from a singular value decomposition (SVD) of the channel matrix H as follows: [see Equation A1]”.  In other words, the mapping relationship, V and SNR matrices,  used to permit determining the first reconstructed channel H, are not predetermined).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the mapping relationship i.e. the sounding feedback partial channel matrices [dynamic mapping relationship] in Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu al.’s invention, are determined by the receiver from a singular value decomposition (SVD) of the channel matrix H when it not predetermined, as 

Regarding Claim 17, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the plurality of sets of reconstruction parameters comprise parameters related to configuration for at least one of a phase and an amplitude of each of the plurality of antennas (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION:  “The first m bits select an antenna pattern [corresponding to antenna weight vector, w]…choose the conventional amplitude/phase modulation (APM) symbols”),

Regarding Claim 18, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to: 
process the received signal according to the detected activated reconstructed channel to detect a modulation symbol in the signal (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector processes the received signal y according to detected H ̃ (equation (4)) a modulation symbol, x, in the signal y) so as to demodulate a second information bit from the counterpart multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM                         
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 19, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 18, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to combine the first information bit and the second information bit to demodulate a data stream from the counterpart multi-antenna communication device (Fig. 1, 4, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: receiver side uses ABPM detector to demodulate independent data stream bits,                         
                            
                                
                                    b
                                
                                ^
                            
                        
                    , based on detecting                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     which is a combination of                        
                             
                            
                                
                                    w
                                
                                ^
                            
                        
                     +                         
                            
                                
                                    s
                                
                                ^
                            
                        
                    )

Regarding Claim 20, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein a length of the first information bit is related to the number of the plurality of antennas (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION: “The modulated signal is then transmitted over an Nr × Nt wireless channel H” “consists of a MIMO wireless link between Nt transmit and Nr receive antennas” where “The first m bits select an antenna pattern…” used in transmitting the modulated signal using the antennas Nt x Nr.  Hence, the first m bits is related to the number of antennas, Nt).

Regarding Claim 21, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the electronic apparatus further comprises a memory configured to store mapping relationship between the first information bit comprising different bits and respective reconstructed channels (Table II: memory, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: “The mapping table for 3-bit transmission using QPSK signal modulation and 2 × 4 MIMO antenna configuration is shown in Table II. The column “beam” in Table II indicates which weight vector is selected at transmission, in other words, which antenna beam pattern is used to transmit s”), the processing circuit is further configured to demodulate, based on the mapping relationship, the first information bit according to the detected number of the activated reconstructed channel (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector processes the received signal y according to detected H ̃ (equation (4)) a modulation symbol, x, in the signal y) so as to demodulate a second information bit from the counterpart multi-antenna communication device (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector demodulates/estimates “The second block of data [                        
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 22, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
                        
                            
                                
                                    H
                                
                                ~
                            
                        
                     is obtained by the LR technique”.  See equation (3), (4),                         
                            
                                
                                    H
                                
                                ~
                            
                        
                     contains channels orthogonal to each other).

Regarding Claim 23, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 22, where Ramirez-Gutierrez et al. further discloses;
wherein the plurality of sets of reconstruction parameters are obtained by the processing circuit based on orthogonalization computation performed on a channel matrix corresponding to actual channels from the counterpart multi-antenna communication device to the communication device (Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. C: “To quantify the orthogonality of a matrix, the orthogonality deficiency (od) [34] for a matrix H [a channel matrix corresponding to actual channels] is defined as [equation (3) orthogonalization computation”).

Regarding Claim 30, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
. 


Claim 24-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez-Gutierrez et al. (NPL titled: "Antenna Beam Pattern Modulation With Lattice-Reduction-Aided Detection," in IEEE Transactions on Vehicular Technology, vol. 65, no. 4, pp. 2007-2015, April 2016) in view of Ekbatani et al. (US 8830886 B2) further in view of Zhu et al. (US 2014/0112406 A1) still further in view of Schelsraete et al. (US 2016/0127019 A1) yet further in view of Na et al. (US 2009/0080560 A1).

Regarding Claim 24, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 23 above, however, does not teach:
“feed the plurality of sets of reconstruction parameters back to the counterpart multi-antenna communication device.”
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the reconstruction parameters, w, on the transmitter side in Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al.’s invention, can be obtained as a feedback from the receiver side as taught by Na et al., where doing so would (Na et al., Para. [0006]) “significantly improve the process of downlink beamforming”

Regarding Claim 25, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 23 above, however, does not teach:
determine, according to a predetermined codebook and the plurality of sets of reconstruction parameters, codewords corresponding to the plurality of sets of reconstruction parameters in the predetermined codebook, and feed indexes of the codewords back to the counterpart multi-antenna communication device. 
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the antenna weight vectors, w, in Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al.’s invention, can be stored in codebooks and codewords corresponding to the antenna weight vectors w, can be feedback from the receiver side based in indices as taught by Na et al., where doing so would (Na et al., Para. [0006]) “significantly improve the process of downlink beamforming”

Regarding Claim 26, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. still  yet further in view of Na et al. discloses all as applied to claim 24, where Ramirez-Gutierrez et al. further discloses; 


Regarding Claim 27, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 22 above, however, does not teach:
wherein the plurality of reconstructed channels are fed back from the counterpart multi-antenna communication device. 
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
“feed the plurality of sets of reconstruction parameters back to the counterpart multi-antenna communication device” (Fig. 1, Para. [0017]: “The MS 20 [electronic apparatus] transmits a signal, called a feedback signal, which contains an identifier of the best received beamformed stream or streams [the plurality of reconstructed channels], either by way of an index or indices of the selected beamformed stream(s) or by an index or indices of the beamforming weight vector in the codebook that has the best projection to the received beamformed streams”).


Regarding Claim 28, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. yet further in view of  Na et al. discloses all as applied to claim 27, where Ramirez-Gutierrez et al. further discloses;
wherein the processing circuit is further configured to demodulate, according to a mapping manner provided by the counterpart multi-antenna communication device, the first information bit, the mapping manner indicating mapping relationship between the first information bit comprising different bits and respective reconstructed channels (Table II: Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: “The mapping table for 3-bit transmission using QPSK signal modulation and 2 × 4 MIMO antenna configuration is shown in Table II. The column “beam” in Table II indicates which weight vector is selected at transmission, in other words, which antenna beam pattern is used to transmit s”), the processing circuit is further configured to demodulate, based on the mapping relationship, the first information bit according to the detected number of the activated reconstructed channel (Fig. 1, Section II. ANTENNA BEAM PATTERN MODULATION DESCRIPTION, Para. B: ABPM detector processes the received signal y according to detected H ̃ (equation (4)) a modulation symbol, x, in the signal y) so as to demodulate a second information bit from the counterpart multi-antenna communication                         
                            
                                
                                    s
                                
                                ^
                            
                        
                    ] is estimated based on the estimation of the first block [                        
                            
                                
                                    w
                                
                                ^
                            
                        
                    ] and the channel matrix [                        
                            
                                
                                    H
                                
                                ~
                            
                        
                    ]”).

Regarding Claim 31, Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. discloses all as applied to claim 16, where Ramirez-Gutierrez et al. further discloses;
wherein the electronic apparatus operates as the communication device further comprises: 
an antenna configured to perform data...reception with the counterpart multi-antenna communication device (Fig. 1: ABPM detector operates as the receiver side including antennas for reception of signal y from the transmitter side).
Ramirez-Gutierrez et al. in view of Ekbatani et al. further in view of Zhu et al. still further in view of Schelstraete et al. do not teach the receiver side:
“perform data transmission…with the counterpart multi-antenna communication device.”
On the other hand, in the similar field of endeavor (Fig. 1, Para. [0007]: “a wireless communication system in which first and second communication devices cooperate to perform a closed-loop beamforming weight estimation process”), Na et al teaches;
“perform data transmission…with the counterpart multi-antenna communication device.” (Fig. 2, 3, Para. [0025]: the MS 20 transmits signals, such as a data signals during normal transmission, that is received by the receiver 14 in base station 10; Para. [0032]: “the BS 10 receives one or more uplink transmissions [data transmission] from the MS 20”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the receiver side in Ramirez-Gutierrez et al. in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633